Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-08-05 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 201-11-15 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al. (US 2018/0335679) in view of WANG (US 2019/0081254).

Regarding claim 1 HASHIMOTO discloses:
A display device comprising: 
a display panel longitudinally extending along a first direction (e.g. horizontal FIG.5A) and including a folding portion (e.g. "length Between the Axes" FIG.5A); 
a metal layer disposed on one surface of the display panel, and including a first metal layer (e.g. 33 FIG.5A) and a second metal layer (e.g. 36 FIG.5A)  spaced apart from each other in the folding portion; 
a first adhesive layer disposed at edges of the first metal layer and the second metal layer (adhesive layer as part of 33, 36 described paragraphs [0068]); and 
a first compressible member (e.g. right section of 32 with air FIG.5A) disposed on the first metal layer (e.g. 32 against 33 shown FIG.5A) and a second compressible member (e.g. left section of 32 FIG.5A) disposed on the second metal layer (e.g. 32 against 36 shown FIG.5A), the first and second compressible members being disposed closer to the folding portion than the first adhesive layer (as shown e.g. FIG.5A); 
wherein the first and second compressible members each have a thickness greater than a thickness of the first adhesive layer (e.g. as shown FIG.5A)
HASHIMOTO does not explicitly disclose:
Wherein the first and second compressible members spaced apart to face each other in the first direction include a polymer, and wherein the first compressible member and the second compressible member do not overlap in a direction perpendicular to the surface of the display panel
WANG teaches:
Wherein the first and second compressible members (films described paragraph [0008]), spaced apart to face each other in the first direction (e.g. sections spaced apart from one another in the horizontal direction across the curved part Fig.5) include a polymer (multiple polymers described paragraph [0032]), and wherein the first compressible member and the second compressible member do not overlap in a direction perpendicular to the surface of the display panel (e.g. layers of 3 do not overlap vertically as shown Fig.5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: better control over a curved part and a curve degree of the display substrate (paragraph [0005]), this also allows for a greater display area and a lesser non-display area of a display device (paragraphs [0043]-[0044]) and also to allow the greater control of the flexural modulus and thereby the curve degree and better protection and visible area of the display (paragraphs [0032], [0036]).

Regarding claim 2 HASHIMOTO as modified discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the first and second compressible members comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are about 10 % to about 50 % thicker than the thickness of the first adhesive layer
WANG teaches:
wherein the first and second compressible members (films described paragraph [0008] left and right of interruption region shown Fig.4, paragraph [0015]) comprise first and second cushion layers (protective film paragraph [0009], flexural modulus paragraph [0014]), respectively, in which the thicknesses of the first cushion layer and the second cushion layer are about 10 % to about 50 % thicker than the thickness of the first adhesive layer (e.g. definition film 150 μm and adhesive layer 100-135 μm within the ranges described paragraph [0008]), and.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: better control over a curved part and a curve degree of the display substrate (paragraph [0005]), this also allows for a greater display area and a lesser non-display area of a display device (paragraphs [0043]-[0044]).

Regarding claim 3 HASHIMOTO as modified discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the thickness of the first adhesive layer is in a range of about 50 μm to about 85 μm
WANG teaches:
wherein the thickness of the first adhesive layer is in a range of about 50 μm to about 85 μm (as described paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: better control over a curved part and a curve degree of the display substrate (paragraph [0005]), this also allows for a greater display area and a lesser non-display area of a display device (paragraphs [0043]-[0044]).

Regarding claim 4 HASHIMOTO as modified discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the first and second compressible members comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are in a range of about 90 μm to about 150 μm
WANG teaches:
wherein the first and second compressible members (definition films described paragraph [0008]) comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are in a range of about 90 μm to about 150 μm (as described paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: better control over a curved part and a curve degree of the display substrate (paragraph [0005]), this also allows for a greater display area and a lesser non-display area of a display device (paragraphs [0043]-[0044]).

Regarding claim 5 HASHIMOTO as modified discloses:
the first adhesive layer is spaced apart from at least one of the first and second compressible members (as shown e.g. FIG.5A).

Response to Arguments
Applicant's arguments filed 2022-07-05 have been fully considered but they are not persuasive.
Regarding the argument that Hashimoto cannot disclose the “do not overlap” limitation added in amendment:
The rejection above points out where Wang discloses the argued limitation.
Regarding the arguments with respect to Wang: It is not entirely clear what applicant is specifically arguing.
Applicant first notes that Wang requires an empty space 31, however then argues that “such that the empty space 31 of the curve definition structure layer would be positioned in the folding axis”
However, even if this is so, at least layers 3 of Wang would face one another across 31 and so would meet the argued limitations requiring that they be spaced apart (e.g. by 31) and do not overlap (as shown in e.g. Fig.5 of Wang), which one of ordinary skill in the art would understand to further the purpose/benefits of the device of  Hashimoto by allowing for better control over the curvature of the device at the hinge and also provide a greater display area for the display device (as pointed out in the rejection above).
Furthermore it must be noted that applicant argues with respect to “the curve definition structure layer would be positioned in the folding axis” however no limitations with respect to any folding axis has been recited so it is not clear how this is relevant to the current limitations of record.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841             


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841